DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 03/31/2022 has been entered.  Claims 1-8 remain pending in the application.  Claims 9-13 have been canceled.  New claim 14 has been added.  Claims 7-8 were withdrawn, but have been rejoined and examined on the merits.  

Election/Restrictions
Claims 1-6 are allowable. Claims 7-8, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 02/24/2020, is hereby withdrawn and claims 7-8 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-8 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant claims are to a metal powder for powder metallurgy comprising Co as a principal component, Cr in a proportion of 27 mass% or more and 34 mass% or less, Si in a proportion of 0.3 mass% or more and 2.0 mass% or less, Hf in a proportion of 0.01 mass% or more and 0.5 mass% or less, and Nb in a proportion of 0.01 mass% or more and 0.5 mass% or less.  
The closest prior art is Nishiyama (U.S. Pub. No. 2012/0282480) as set forth in the Non-Final Rejection mailed 01/10/2022.  Applicant argues that amended claim 1 now recites that the metal powder includes Hf (remarks, page 6).  Applicant argues that upon review of Nishiyama, no disclosure of Hf could be located (remarks, page 6).  Applicant argues that Nishiyama, therefore, appears to be completely silent regarding the use of Hf in a metal powder (remarks, page 6).  These arguments have been fully considered and are persuasive.  Nishiyama teaches a list of elements which are effective to improve high-temperature strength (paragraph [0069]).  Hf is not on the list.  There is no reasoning, other than hindsight, to replace an element on the list, such as Ti or Ta, for example, with Hf, without interfering with the high-temperature strength improvements of Nishiyama.  
The references do not teach or suggest that the metal powder includes Hf, in combination with the other elements of claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733